DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 01/11/2022.
The Terminal Disclaimer (TD) is approved on 01/11/2022.
Claims 21-40 are pending for examination.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 21: In view of the limitations the prior art does not disclose as shown in the Pto-1449 including the prior works of the inventor/assignee doesn’t explicitly describe or suggest a power conversion apparatus that converts power from a power supply to power to be supplied to a motor including windings for n phases, where n is an integer equal to or greater than three, the power conversion apparatus comprising: a first inverter; a second inverter; a drive circuit connected to the n low-side switch elements in the first inverter and the n low-side switch elements in the second inverter to: provide control signals to turn on the n low-side switch elements in the first inverter to the n low-side switch elements when a failure has occurred on a first inverter side of the motor; and provide control signals to turn on the n low-side switch elements in the second inverter to the n low-side switch elements when a failure has occurred on a second inverter side of the motor; and a control circuit to control switching operations of the n low-side switch elements and the n high-side switch elements in each of the first 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846